PER CURIAM.
Upon review of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted.
DECREE
ACCORDINGLY, WE ORDER, ADJUDGE, AND DECREE THAT THE NAME OF MICHAEL VILLA BE STRICKEN FROM THE ROLL OF ATTORNEYS AND THAT HIS LICENSE TO PRACTICE LAW IN THE STATE OF LOUISIANA BE REVOKED. ANY FUTURE PETITION FOR READMISSION FILED BY THE RESPONDENT SHALL BE CONSIDERED ONLY IF THE RESPONDENT COMPLIES WITH THE FOLLOWING CONDITIONS:
1.RESPONDENT MUST MAKE FULL RESTITUTION OF THE FUNDS MISAPPROPRIATED, TOGETHER WITH LEGAL INTEREST ON ALL AMOUNTS SUBJECT TO RESTITUTION FROM THE DATE OF HIS RECEIPT OF SAID FUNDS UNTIL PAID;
2. HE MUST COMPLY WITH SUPREME COURT RULE XIX, SECTIONS 8 AND 26;
3. HE MUST PAY ALL APPROPRIATE BAR DUES AND ASSESSMENTS; AND
4. HE MUST ESTABLISH TO THE SATISFACTION OF THE COURT THAT HE IS NOT OPERATING UNDER A MENTAL IMPAIRMENT.
ALL COSTS OF THIS PROCEEDING ARE ASSESSED TO THE RESPONDENT.
DISBARMENT ORDERED.